Citation Nr: 1816465	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  11-11 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for fungal infection, left great toe.

2. Entitlement to service connection for a heart disability, to include an enlarged heart and ischemic heart disease.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from May 1966 to May 1968 and again from November 1990 to April 1991.  The Veteran's first period of service included service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter Agency of Original Jurisdiction (AOJ)).  In a September 2010 rating decision, service connection was denied for a low back disability, callous of the right foot, fungal infection of the great toe of the left foot, hypertension, and it was determined that new and material evidence had not been received to reopen the claim of service connection for defective hearing.  A November 2010 rating decision denied service connection for ischemic heart disease.  The Veteran perfected an appeal on all issues.

In a June 2011 rating decision, service connection for bilateral hearing loss was granted and a non-compensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  A December 2012 rating decision granted service connection for callous of the right foot and a non-compensable rating was assigned.  The Veteran perfected an appeal as to the assigned rating.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in June 2016.  A transcript of the hearing is in the claims folder.

By way of a September 2016 decision, the Board granted the Veteran's claims for service connection for lumbar disc disease and a compensable rating for a right foot callous disability.  The remaining issues were remanded for further development.

Subsequently, in August 2017, the AOJ granted the Veteran's claim for service connection for hypertension.  However, the AOJ erroneously adjudicated that issue in the October 2017 Supplement Statement of the Case.  As service connection for hypertension has been granted, that issue is not in appellate status and is not presently before the Board for adjudication.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).


FINDINGS OF FACT

1. The Veteran's cardiomyopathy was caused by his service-connected hypertension.

2. A chronic fungal infection of the left great toe is not shown to have first manifested in service, or otherwise related to active service. 

3. During the appeal period, the Veteran's hearing acuity was no worse than Level III in the left ear and Level II in the right ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for cardiomyopathy have been met.  38 U.S.C. § § 1110, 5103, 5103A (2012); 38 C.F.R. § 3.310 (2017).

2. The criteria for service connection for a fungal infection of the left great toe have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. § § 3.303, 3.304, 3.309 (2017).

3. The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

The Board notes that the Veteran has not been afforded a VA examination in relation to his fungal infection claim.  Pursuant to McClendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board finds that a VA examination in this instance is unnecessary.  As discussed in more detail below, there is no indication that the Veteran's current disability is related to service and no credible evidence of recurrent or persistent symptoms of disability since service.  As the third element of McClendon is not met, a VA examination in this instance is not required.

The Board further finds that the AOJ has substantially complied with the Board's prior remand directives by obtaining all available service treatment records (STRs) and service personnel records (SPRs), updating VA treatment records including conducting a search for audiometric results in the clinic setting, and assisting the Veteran in obtaining outstanding private medical records.

Based on the above, the Board finds that appellate adjudication of the issues may proceed without prejudice to the Veteran.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C. § 1116 (a)(3); 38 C.F.R. § 3.307 (a)(6)(iii).  For these veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309 (e).  The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease.  38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Heart Condition

The Veteran was first diagnosed with cardiomyopathy in April 2012.  At that time, the private clinician did not provide an etiology.  Subsequent treatment records reflect treatment for and monitoring of the Veteran's heart condition.  However, treating doctors did not provide an etiology.

The Veteran was afforded a VA examination in April 2017.  At that time, the examiner diagnosed heart block and cardiomyopathy.  The examiner opined that cardiomyopathy could contribute to ischemic heart disease.  When asked about an etiology for cardiomyopathy, the clinician noted "herbicide exposure vs. long term hypertension," but did not further clarify.  Ultimately, she found that cardiomyopathy was less likely than not caused by service, reasoning that the Veteran's cardiomyopathy was not an ischemic cardiomyopathy.  

The AOJ sought further clarification in October 2017.  The examiner found that the Veteran's cardiomyopathy was at least as likely as not related to service.  In providing the positive nexus opinion, the examiner noted that cardiomyopathy is a common progression of hypertension.  She also noted that cardiomyopathy could be a result of herbicide exposure during service.

The Board finds that service connection for cardiomyopathy is warranted.  The record contains a positive nexus opinion that is based on the specific facts of the Veteran's case, to include his active service and medical history.  The October 2017 is credible and probative as to the issue of etiology.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion, not from the mere fact that the claims file was reviewed).  The claim is granted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Fungal Infection of the Left Great Toe

The Veteran contends that the fungal infection of his left great toe began during his second period of service in approximately 1990-91.  He states that due to his duties during this period, he showered infrequently, a fact he believes caused the infection.  For the reasons that follow, the Board finds that service connection for a fungal infection of the left great toe is not warranted.

The Veteran's service treatment records are silent for any complaints, treatments or manifestations of a fungal infection of the left foot.  Throughout service, the Veteran was afforded several physical examinations; his feet were always noted as clinically normal.  In corresponding Reports of Medical History dated March 1991, September 1993 and June 1998, the Veteran expressly denied having skin disease and his examinations were clinically normal.

In May 2009, the Veteran sought treatment for a thick hallux nail of the left foot, which he indicated began two years prior.  The clinician diagnosed mycotic toenail but did not provide an etiology.  Otherwise, the record is silent prior to May 2009 for treatment of fungal infection of the left foot.

Upon review of the record, the Board finds that service connection for fungal infection of the left great toe is not warranted.  The objective evidence of record reflects that a chronic fungal infection of the Veteran's left great toe is not shown to have first manifested in service, or to be otherwise related to active service.  The first indication of a chronic toenail infection in was 2009, almost two decades after the Veteran's discharge from active service.  

The Board acknowledges the Veteran's lay statements.  The Veteran testified that his fungal infection began during service in approximately 1990-91.  He also stated that he first sought treatment for his infection from a private doctor in 1995.  See Board Transcript, pp. 13-14.  As a lay witness, the Veteran is certainly competent to attest to symptoms and observations within his purview.  However, the Board finds that these statements are not consistent with a finding that his fungal infection of the left great toe shown to be present in 2009 is the same condition he recalls being manifest during service.  After his reported left great toe infection in approximately 1990-91, the Veteran underwent military examinations in March 1991, September 1993 and June 1998 wherein he expressly denied having skin disease and his examinations were clinically normal.  His current left great toe infection, shown in 2009, was described by the Veteran as having first manifested two years prior.  The Board finds that the objective medical evidence is more credible and more probative than the Veteran's current statements.  In addition, the lapse of time from separation in 1991 to the first notation of complaints or treatments of the infection in 2009 weighs against any assertions of continuous symptoms in light of the Veteran's 2009 most credible description that his condition had an onset two years previous.  In light of the overall lay and medical evidence, the Board places greater probative weight to the Veteran's denial of skin disease found in his military examinations which were contemporaneous in time to the alleged onset of chronic skin disease, and his statement to a treating physician in 2009 wherein he reported the onset of the disorder many years after service.

For the forgoing reasons, the Board has determined that the weight of the evidence is against a finding that the Veteran developed a fungal infection of the left great toe in service or that the infection is etiologically related to service.  Thus, service connection is not warranted.  The preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C. § 5107(b).

Increased Rating for Hearing

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See 38 C.F.R. § 4.85. 

The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level V and the poorer ear has a numeric designation Level VII, the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  If the Veteran is found to have exceptional hearing, the Roman numeral designation for hearing impairment will be determined under either Table VI or Table VIa, whichever results in the higher numeral.  See 38 C.F.R. § 4.86.

Turning to the facts of the case, in 2009, the Veteran was diagnosed with mild to moderate bilateral sensorineural hearing loss.  In May 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
40
35
30
LEFT
NA/
40
45
40
35

The Veteran's non-compensable disability rating for his bilateral hearing loss was premised on a June 2011 VA examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
45
40
35
LEFT
N/A
40
50
45
40

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 80 percent in the left ear.

At the April 2012 VA examination, the Veteran described having difficulty understanding speech without hearing aids.  Upon audiological testing, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
50
45
45
LEFT
N/A
45
45
40
35

Speech audiometry revealed speech recognition ability of 92 percent bilaterally.

Most recently, the Veteran was afforded a VA examination in April 2017, at which time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
50
50
45
LEFT
NA/
50
60
55
50

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 98 percent in the left ear.

Upon consideration of the entire record, the Board finds that a compensable rating for the bilateral hearing loss disability is not warranted during the appeal period.  The VA examinations of record are highly probative in assessing the severity of the Veteran's hearing loss disability.  The clinicians tested the Veteran's hearing pursuant to the rating criteria outlined in the Code.  As noted above, the appropriate evaluation for an appellant's hearing loss disability should include both a controlled speech discrimination test, specifically, the Maryland CNC and a pure tone threshold test; such results will be assessed pursuant to Table VI. 38 C.F.R. § 4.85.  Only when the speech discrimination test is not appropriate due to language difficulties in inconsistent scores will the resulting pure tone thresholds be assessed pursuant to Table VIA.  38 C.F.R. § § 4.85(c) and 4.86.  In this case, the evidence shows no worse than Level III hearing in the left ear and Level II hearing in the right ear, pursuant to Table VI; combining these levels according to Table VII results in a non-compensable rating.  The VA examiners followed appropriate procedure in assessing the severity of the Veteran's hearing loss, thus, the examination findings are highly probative.

The Board has considered the lay statements of record as to the severity of the Veteran's bilateral hearing loss disability.  However, in regards to assigning the proper disability rating, the Board is bound by the explicit criteria stated in the Rating Code.  His description of an inability to hear and discriminate speech has been measured according to puretone averages and speech discrimination, and is contemplated by the schedular criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017).

The Board further observes that the Veteran was tested for hearing impairment in the VA clinic setting.  However, these records reflect that the Veteran was tested using the W-22 word lists which may not be used for rating purposes as only the Maryland CNC word list may be used.  38 C.F.R. § 4.85(a).

In sum, after thorough review of the evidence, the Board finds that a compensable rating for the Veteran's bilateral hearing loss disability is not warranted.  

ORDER

Service connection for cardiomyopathy is granted.

Service connection for fungal infection of the left great toe is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied.





______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


